Citation Nr: 0107318	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  96-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1969.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating action of 
the Denver, Colorado Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was subsequently 
transferred to the Portland, Oregon RO.

The Board remanded the case in July 1997 for additional 
development.  

In a March 2000 action, the RO denied the veteran's claim of 
entitlement to service connection for tinnitus as not well 
grounded.  In light of the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) which among other things, eliminated the concept 
of a well-grounded claim, the veteran is invited to file a 
new claim with the RO for readjudication consistent with the 
new law.  


FINDING OF FACT

Bilateral hearing loss is attributable to inservice acoustic 
trauma.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service  38 U.S.C.A. 
§ 1110 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.385 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran contends that he is suffering bilateral defective 
hearing as a result of acoustic trauma in service.  Service 
medical records include the report of a May 1965 enlistment 
examination which included an audiological evaluation using 
pure tone thresholds.  Pure tone thresholds (converted to ISO 
units) were reported as 15, 10, 10, 15, 5 and 15 decibels in 
the right ear at 500, 1000, 2000, 3000, 4000 and 6000 hertz, 
respectively.  Like measurements of the left ear were 20, 10, 
15, 15, 5 and 15 decibels.  The service medical records are 
silent for any findings or complaints referable to acoustic 
trauma or hearing loss.  There is no copy of a separation 
examination.  

When the Board initially reviewed the veteran's appeal in 
July 1997, it was noted that pertinent treatment records had 
not been associated with the claims folder, nor had the 
veteran been afforded a VA examination in connection with his 
claim.

Post-service medical records received thereafter include a 
January 1990 chart entry from a private treatment provider 
noting the veteran's history of severe sensorineural hearing 
loss "probable [secondary] to noise exposure."

VA treatment records include an April 1994 hearing aid 
evaluation noting a diagnosis of mild sloping to profound 
sensorineural hearing loss, bilaterally, worse in the left 
ear.  

In September 1999, the veteran was afforded an audiological 
examination for compensation purposes.  He complained of 
hearing loss and tinnitus and reported a history of acoustic 
trauma in service.  The veteran denied a history of 
occupational or recreational noise exposure.  The examiner 
noted that the veteran's only reported incident of acoustic 
trauma was during service when he was on the deck of a ship 
when a gun went off nearby.  The results of the audiometric 
examination reported pure tone air conduction thresholds as 
35, 70, 75, 100 and 95 decibels in the right ear at 500, 
1000, 2000, 3000 and 4000 hertz, respectively.  Like 
measurements of the left ear were 55, 75, 100+, 100 and 95 
decibels.  A speech discrimination score of 34 percent was 
recorded for the right ear and a score of 18 percent for the 
left ear.  The diagnoses included mild loss at 500 hertz, 
severe to profound 1000 hertz and above, right ear; mild loss 
250 hertz, moderate at 500 hertz with severe to profound 1000 
hertz and above, left ear.  It was also noted that speech 
reading aided communication for the veteran.

Later that same month, a VA physician examined the veteran 
and reviewed the claims folder, including the service medical 
records and the report of the recently conducted audiology 
evaluation.  The examiner noted the veteran's report that he 
had experienced a progressive bilateral hearing loss since 
1969 when he was exposed to sudden firing of four shipboard 
guns at close proximity without hearing protection.  The 
veteran reported that he had no hearing in either ear for 
three to four days thereafter, and marginal recovery 
thereafter. 

Following an examination of the veteran, the examiner offered 
a diagnosis of sensorineural hearing loss, bilateral, mild to 
profound.  The examiner commented that the veteran's 
described one-time exposure to shipboard acoustic trauma was 
sufficient to produce a permanent severe sensorineural 
hearing loss equal to currently recorded levels.  Despite the 
fact that the incident as described by the veteran was not 
recorded within the official record, the examiner opined 
that, "[n]onetheless,...it seems as likely as not that the 
veteran's hearing loss was caused by events or injuries which 
took place while aboard ship during 1969."

In support of his claim, the veteran has testified at 
personal hearings before RO personnel and the undersigned 
Member of the Board and submitted statements from his 
brother, sister and a friend.  The veteran testified that 
while in service his duties as a fire control technician did 
not usually require him to be on deck, on one occasion he was 
above deck when several guns went off nearby.  He testified 
that he was not wearing any ear protection at that time.  He 
indicated that he could not hear for several days, but his 
hearing eventually returned, albeit never to the pre-incident 
acuity.  

II.  Analysis

Initially, the Board finds that the matter has been 
adequately developed for the purpose of appellate review.  
See generally Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); Smith v. Gober, 14 Vet. 
App. 199 (2000).  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d) (2000).

When all the evidence is assembled, VA must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

For the purposes of applying the law administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The service medical records do not include any findings 
pertaining to hearing loss; however, the results of the 
audiometric test performed by VA in September 1999 show that 
the veteran's hearing disability does meet the criteria set 
forth above.  When hearing test results at separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App. 155, 163 (1993).  In such instances, however, a 
grant of service connection is warranted only when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. § 
3.303(d). 

In evaluating the evidence of record, the Board finds that 
evidence pertaining to the veteran's claim is in equipoise 
and hence, service connection is warranted for bilateral 
hearing loss.  While service medical records reveal no 
findings or complaints pertaining to hearing loss, the post-
service medical records include chart entries detailing 
treatment for hearing loss and noting the veteran's reported 
history of acoustic trauma during service.  Although not 
clearly expressing an opinion as to the etiology of the 
veteran's hearing loss, a January 1990 chart entry appears to 
relate the current findings to in-service noise exposure.  
Nevertheless, the opinion offered as part of the September 
1999 VA examination does relate the currently diagnosed 
bilateral hearing loss to noise exposure in service.  That 
opinion was offered after a careful review of the complete 
claims folder and included the examiner's comment that, 
despite the fact that there was no official documentation 
supporting the veteran's claim of acoustic trauma in service, 
it was as likely as not that the hearing loss was caused by 
events which took place while aboard ship during service.  
There is no medical evidence of record which contradicts that 
opinion.  

Given the credible evidence offered by the veteran at two 
personal hearings in addition to the other evidence of 
record, the Board finds, after resolving reasonable doubt in 
the appellant's favor, that service connection is warranted.  


ORDER

Service connection for bilateral hearing loss is granted. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

